Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-21-00065-CV

                                       Abelardo GONZALEZ,
                                              Appellant

                                                 v.

                                   The Honorable Jose A. LOPEZ,
                                             Appellee

                      From the County Court at Law No. 2, Webb County, Texas
                                 Trial Court No. 2017FLI001815C3
                             Honorable Missy Medary, Judge Presiding

PER CURIAM

Sitting:          Beth Watkins, Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: July 7, 2021

DISMISSED FOR LACK OF JURISDICTION

           In a previous matter arising out of the underlying proceeding, the trial court awarded

appellee $300 in attorney’s fees as sanctions against appellant. On December 23, 2020, this court

reversed that sanctions order and remanded the matter to the trial court for a new hearing. The

clerk’s record in this appeal shows that following the hearing on remand, the trial court signed a

May 4, 2021 order denying “the requested $300.00 in attorney’s fees against” appellant. The May

4, 2021 order is the order at issue in this appeal. Appellant—but not appellee—filed a notice of

appeal from that order.
                                                                                      04-21-00065-CV


       The Texas Supreme Court has held that “an appealing party may not complain of errors

that do not injuriously affect it or that merely affect the rights of others.” Torrington Co. v.

Stutzman, 46 S.W.3d 829, 843 (Tex. 2000). Based on this record, it appears appellant is attempting

to appeal an order that “merely affects the rights of” appellee alone. As a result, it appears that

appellant lacks standing to bring this appeal. See id.; see also In re P.R., 615 S.W.3d 474, 481–82

(Tex. App.—Texarkana 2020, no pet.) (holding father lacked standing to appeal order denying

petition to terminate his parental rights). For that reason, on May 12, 2021, we ordered appellant

to show cause in writing by May 25, 2021 why this appeal should not be dismissed for lack of

jurisdiction. In that order, we cautioned appellant that if he failed to satisfactorily respond within

the time provided, we would dismiss this appeal. See TEX. R. APP. P. 42.3(c).

       Appellant did not file a response to our May 12, 2021 order. Accordingly, this appeal is

dismissed. See id.

                                                  PER CURIAM




                                                 -2-